NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LAMBERTO MARTINEZ-DOMINGUEZ,                     No.   17-72820

                Petitioner,                      Agency No. A205-255-286

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Lamberto Martinez-Dominguez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We deny the petition for review.

      Substantial evidence supports the BIA’s finding that Martinez-Dominguez

failed to establish he was or would be persecuted on account of a protected ground.

See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (applicant’s “desire to

be free from harassment by criminals motivated by theft or random violence by

gang members bears no nexus to a protected ground”); see also Ayala v. Holder,

640 F.3d 1095, 1097 (9th Cir. 2011) (even if membership in a particular social

group is established, an applicant must still show that “persecution was or will be

on account of his membership in such group”) (emphasis in original). Thus,

Martinez-Dominguez’s asylum and withholding of removal claims fail.

      Substantial evidence also supports the BIA’s denial of CAT relief because

Martinez-Dominguez failed to show that it is more likely than not that he would be

tortured by or with the consent or acquiescence of the Mexican government. See

Alphonsus v. Holder, 705 F.3d 1031, 1049 (9th Cir. 2013) (evidence did not

compel the conclusion that it was more likely than not that the petitioner would be

tortured upon return).

      PETITION FOR REVIEW DENIED.




                                          2                                   17-72820